Suit filed by appellee against appellant on notes and account for insurance premiums alleged to be due appellee. Answers by appellant that he did not execute the notes and did not owe the account.
Trial and verdict of jury assessing appellee's damages at $240.81, the full amount sued for.
Appellant assigns as the only error the action of the court in overruling his motion for a new trial, and complains only that the court erred in sustaining an objection to a question that is not set out in form or substance in his motion for a new trial. Nothing is presented.
Affirmed.